  Case 2:18-cv-00320-DAK Document 29-1 Filed 03/25/19 Page 1 of 3




                    EXHIBIT A

State v. Thompson, 2010 UT App 141U
     Case 2:18-cv-00320-DAK Document 29-1 Filed 03/25/19 Page 2 of 3


State v. Thompson, Not Reported in P.3d (2010)
                                                        .............................- .......-.................... .
2010 UT        141

                2010 WL 2133049                                      court was required to impose the mandatory term
                                                                     of middle severity unless the court identified
UNPUBLISHED OPINION. CHECK COURT                                     circumstances on the record that supported the
RULES BEFORE CITING.                                                 greater or lesser minimum mandatory sentence).
                                                                     Thus, Thompson's reliance upon Moreno is
           Court of Appeals of Utah.                                 misplaced. The district court was not required to
                                                                     make findings supporting its imposition of a
    STATE of Utah, Plaintiff and                                     prison sentence. See State v. Helms, 2002 UT 12,
            Appellee,                                                1 11, 40 P.3d 626 ("Neither our case law nor our
                v.                                                   statutes require a trial court to make specific
 Wesley THOMPSON, Defendant and                                      findings of fact in a sentencing order.").
           Appellant.
                                                                     Thompson next argues that the district court did
                No. 20090054-CA.                                     not consider ali relevant sentencing factors and
                           I                                         focused solely on protection of the community by
                     May 27, 2010.                                   sentencing Thompson to prison. Thompson
                                                                     further argues that there was an "immediately
Fourth District, Provo Department, 081401817;                        available treatment option" at Bonneville
The Honorable James R. Taylor.                                       Community Correctional Center (Bonneville) and
Attorneys and Law Firms                                              that there was a "consensus between the defense
Margaret P. Lindsay, Spanish Fork, for Appellant.                    and the State concerning the appropriate nature of
Mark L. Shurtleff and Ryan D. Tenney, Salt Lake                      supervised treatment in lieu of prison." This
City, for Appellee.                                                  mischaracterizes the situation existing at
Before Judges DA VIS, ORME, and ROTH.                                sentencing.     The prosecution        agreed to
                                                                     recommend treatment but expressed concern that
        MEMORANDUM DECISION                                          budgetary constraints might impact the
          (Not For Official Publication)                             availability of treatment. Although defense
PERCURIAM:                                                           counsel stated that a bed was immediately
* I Defendant Wesley Thompson appeals his                            available based upon counsel's visit roughly one
sentence on convictions, based on guilty pleas, of                   month before sentencing, a note from Bonneville
one count of attempted sexual abuse of a child, a                    stated that, while the court "can order Bonneville
third degree felony, and two counts of sexual                        Treatment Program without a diagnostic
abuse of a child, second degree felonies.                            evaluation," it would prefer "that Mr. Thompson
                                                                     remain in custody pending an open bed."
"[A] trial court's sentencing decision will not be
overturned unless it exceeds statutory or                           The district court considered and rejected
constitutional limits, the judge failed to consider                 probation and treatment as an option based on the
all legally relevant factors, or the actions of the                 information before it at sentencing, including the
judge were so inherently unfair as to constitute                    presentence investigation report (PSI) and the
abuse of discretion." State v. Killpack, 2009 UT                    psychosexual        evaluation,     which       both
49, 1 59, 191 P.3d 17. "[T)he decision of whether                   recommended prison; rejected Thompson as a
to grant probation must of necessity rest within                    candidate for probation; and recommended that he
the discretion of the judge who hears the case ."                   receive treatment before being considered for
Id. 1 58. Thompson argues, relying on State v.                      parole. The PSI concluded that Thompson was in
Moreno, 2005 UT App 200, 113 P.3d 992, that the                     a high risk category to reoffend. The district court
district court was required to identify, on the                     specifically referred to the note from Bonneville,
record, the aggravating and mitigating                              the PSI, and the psychosexual evaluation at
circumstances affecting its decision to sentence                    sentencing. The district court heard argument
him to prison. The State correctly notes that                       from defense counsel on mitigating circumstances
Moreno      addressed      a specific       statutory               and comments from parents of the minor victims.
requirement for findings to be made in support of                   Ultimately, the district court ruled that it was
imposing the greater or lesser of three mandatory                   unwilling to take the risk that Thompson could be
minimum prison terms for the offense of sodomy                      released into the community without treatment.
on a child, see id. 1 9 (stating that by statute, the               The decision to sentence Thompson to prison,
     Case 2:18-cv-00320-DAK Document 29-1 Filed 03/25/19 Page 3 of 3


State v. Thompson, Not Reported in P.3d (2010)



rather than to probation and treatment, was not an    psychosexual evaluation contained detailed
abuse of discretion or inherently unfair.             information about the offenses, Thompson's
                                                      background and criminal history, his diagnoses,
*2 Thompson argues that the district court erred      his cognitive ability, his treatment needs, and his
by failing to make findings on the record             risk to reoffend. The district court specifically
regarding the gravity and circumstances of his        referred to the PSI and psychosexual evaluation at
offense; the number of victims; and his history,      sentencing. This demonstrates that the court
character, and rehabilitative needs, before           considered the information contained in those
sentencing him to consecutive prison terms. See       reports, as well as the arguments of counsel and
Utah Code Ann. § 76-3-401(2) (2008)                   the statements made on behalf of the victims. The
(enumerating factors to be considered in              district court obtained clarification of the number
determining whether to impose concurrent or           of victims, discussed Thompson's treatment
consecutive sentences). However, "as a general        needs, and balanced those needs with the need to
rule, this court upholds the trial court even if it   protect the community.
failed to make findings on the record whenever it
would be reasonable to assume that the court          Accordingly, the district court considered the
actually made such findings." Helms, 2002 UT          relevant factors in sentencing Thompson to
12, , 11. Neither Utah case law nor Utah statutes     consecutive sentences. In addition, the sentence
require "a trial court to make specific findings of   was neither excessive nor inherently unfair.
fact in a sentencing order." Id , 12.                 Therefore, we affirm.

Furthermore, "sentencing reflects the personal        All Citations
judgment of the court, and consequently, a            Not Reported in P.3d, 2010 WL 2133049, 2010
sentence imposed by the trial court should be         UT App 141
overturned only when it is inherently unfair or
clearly excessive." Id. , 14. The PSI and




                                                              U.S Government Works.                         2
